13 N.Y.2d 854 (1963)
Harry Munson, Jr., an Infant, by Harry Munson, Sr., His Guardian ad Litem, Appellant,
v.
Board of Education of Central School District No. 1 of the Towns of Westport, Essex, Moriah, Elizabethtown and Lewis, et al., Respondents.
Court of Appeals of the State of New York.
Argued April 29, 1963.
Decided July 10, 1963.
John R. Davison, Harlan G. Carson and Rose M. Frederickson for appellant.
F. Walter Bliss for respondents.
Concur: Judges DYE, FULD, VAN VOORHIS, BURKE, FOSTER and SCILEPPI. Chief Judge DESMOND dissents and votes to reverse upon the ground that plaintiff made out a cause of action consisting of the proof that the person assigned to supervise this play area failed in her duty, and that the question as to whether the accident was caused by the intervening conduct of a fellow student was one for the jury.
Judgment affirmed, with costs; no opinion.